Citation Nr: 0424466	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  95-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hair loss.  

2.  Entitlement to an initial compensable disability 
evaluation for chronic fatigue syndrome with aching joints 
and back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION

The veteran had active military service from June 1978 to 
April 1985.  The veteran had active duty training from June 
to November 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that determination the RO denied service 
connection for hair loss.  However, the RO granted service 
connection for chronic fatigue syndrome with aching joints 
and some back pain and assigned a noncompensable disability 
evaluation for the disorder.  The veteran appealed those 
matters and the file has since been transferred to the RO in 
Atlanta, Georgia.  

As the veteran has disagreed with the initial zero percent 
disability rating assigned to his service connected chronic 
fatigue syndrome, the claim has been recharacterized as it 
appears on the cover page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation." In the absence of such direction, the 
Board has framed the issue as the veteran's entitlement to an 
initial compensable disability evaluation for chronic fatigue 
syndrome with aching joints and back pain.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.

With respect to the hair loss claim, the record does not 
reflect that the veteran filed a substantive appeal.  
Subsequent to the September 1995 statement of the case, the 
veteran filed a VA-Form 9 which was received in October 1995; 
however, that document spoke to the veteran's disagreement 
with the percentage rating assigned to the service-connected 
chronic fatigue syndrome.  As the RO has treated the claim as 
an appealed matter and certified it to the Board for 
appellate review, the Board will waive the substantive appeal 
and proceed in the adjudication of the claim.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (substantive appeal 
requirement is waived when the Board proceeded to review 
claims as to which no substantive appeal had been filed); 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (noting that RO 
is not required to close claim as to which timely Substantive 
Appeal is not submitted). 

In an informal presentation dated in August 2004, the 
veteran's representative raised a claim of entitlement to 
service connection for multiple joint problems, manifested by 
pain and numbness in the lower extremities due to undiagnosed 
illness.  That issue has not been developed for appellate 
review and is referred to the RO for appropriate action.  

The representative also claims that a remand is required for 
issuance of a statement of the case for a claim for service 
connection for back disability manifested by pain and 
numbness in the lower extremities.  The Board notes that it 
is not clear as to the back disorder to which the 
representative is referring in that the veteran's service-
connected chronic fatigue syndrome includes back pain.  At 
any rate, the RO denied a claim for service connection for 
degenerative disc disease L5-S1 with mild degenerative 
changes at L2-3 in a rating action dated in January 2001 and 
notified the veteran of its determination in March 2001.  The 
veteran filed an untimely notice of disagreement; the 
statement was received in February 2003.  A claimant must 
file a notice of disagreement with an agency of original 
jurisdiction within one year from the date that the agency of 
original jurisdiction mailed notice of to determination to 
the claimant.  Otherwise, the determination will become final 
38 U.S.C.A. § 7105(b)(1) (2003); 38 C.F.R. § 20.302 (2003).  
Accordingly, this statement raises a new claim and is 
referred to the RO for appropriate action.  

The Board notes that the claim for an increased rating for 
chronic fatigue syndrome will be addressed in the Remand 
section.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

In this decision, the Board will address the claim for 
service connection for hair loss on the merits.  


FINDINGS OF FACT

1.  The medical evidence does not establish that the 
veteran's male pattern baldness is related to service.  

2.  The veteran does not have an undiagnosed disability 
manifested by baldness; his baldness is not related to his 
service.  

CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
hair loss on a direct basis.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  There is no entitlement under the law for the claim of 
entitlement to service connection for disability due to 
undiagnosed illness manifested by hair loss.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. §§ 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he developed hair loss as a result 
of the service.  Specifically, the veteran that his hair loss 
is the result of the chronic fatigue that he experienced in 
service.  The medical evidence does not support the veteran's 
claim.  

Service medical records show that the veteran was seen and 
treated for chronic fatigue manifested by bodily aches and 
fatigue.  Those records are negative for complaints or 
findings of a disorder manifested by hair loss.  

When examined by VA in November 1992, the veteran denied 
having any hair loss and there were no clinical findings of 
such.  The report of a June 1998 VA examination revealed that 
the veteran had slight male pattern hair loss on the frontal 
area of the head.  He did not complain of hair loss at the 
time of the examination.  The diagnosis was mild male pattern 
baldness.  

Although the medical evidence establishes that the veteran 
has some hair loss, the disorder is attributed to male 
pattern baldness.  (Male baldness is a male pattern alopecia; 
thinning or absence of hair from around the vertex of the 
scalp, and recession of the frontal scalp margin on each side 
of the forehead.  Dorland's Illustrated Dictionary, 186 (27th 
ed. 1994)).  The medical evidence does not link the veteran's 
hair loss to service.  In the absence of a medical opinion 
linking the disorder to service, service connection is not 
warranted.  

As noted, the veteran was treated for chronic fatigue 
syndrome in service and was, subsequently diagnosed for the 
disability.  The evidence does not establish that the 
veteran's male pattern baldness was caused by or aggravated 
by the veteran's service connection chronic fatigue syndrome.  
See 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The veteran's claim for service connection for hair loss has 
also been developed as claim for service connection due to an 
undiagnosed illness.  

VA shall pay compensation in accordance with chapter 11 of 
title 38, U.S. Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as, but not limited to, fatigue, signs 
or symptoms involving skin, headache, muscle pain, joint 
pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders, 
provided that such disability: (i) became manifest either 
during active military service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117(a); 38 C.F.R. § 3.317(a)(1), (b).  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
That law amended various provisions of the 38 U.S.C.A. 
§ 1117, which became effective March 1, 2002.  Expansion Act 
of 2001, Pub.L. 107-103,§ 202 (Dec. 21, 2001); 38 U.S.C.A. 
§§ 1117, 1118 (West 2002).  Where the amended law expressly 
provides an effective date and does not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended law prior to the established effective date.  
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002).

38 U.S.C.A. § 1117(a), now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  A whole new subsection (g) was added 
to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue, (2) 
Unexplained rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs. 38 C.F.R. § 3.317(c).

In this matter, the veteran's hair loss has been associated 
with male pattern baldness, and there is no evidence of an 
undiagnosed illness associated with hair loss.  Therefore, 
there is no legal entitlement to the claim for service 
connection for undiagnosed illness.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Having reached the above conclusions, the Board has 
considered the veteran's contentions and statements.  A lay 
persons such as the veteran is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  His personal beliefs that a 
relationship exists between his claimed disability and his 
military service cannot serve to prove that the disability 
for which the veteran claims service connection was incurred 
in or aggravated by service.  

For reasons and bases provided above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for hair loss on a direct 
basis, or, in the alternative, as a disability due to 
undiagnosed illness.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003).  

Veterans Claims Assistance Act 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In a letter dated in July 2003, VA 
informed the veteran of the requirements of the VCAA.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate her claim and the responsibilities 
of VA and the appellant in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
appellant's claim by showing that the veteran's hair loss was 
caused by service or associated with an incident of service, 
(2) VA would obtain relevant records from any Federal agency 
and relevant records identified by the appellant, and (3) the 
appellant is responsible for supplying VA with sufficient 
information to obtain relevant records on her behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letter of July 2003, asked to 
provide any medical evidence showing that his hair loss was 
caused by service.  He was informed that VA wanted to give 
him a chance to tell VA about any additional evidence he 
knows about that may help his claim.  He was also asked to 
send VA the evidence it needs-but not to send duplicate 
evidence.  In addition, a supplemental statement of the case 
dated in August 2003 reiterated the requirements of the VCAA 
and provided the implementing regulations.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained VA medical records identified by 
the veteran.  In addition, the veteran was provided VA 
examinations in November 1992, March 1994, and June 1998.  
Those examinations include findings and an opinion that are 
adequate for rating purposes.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

Service connection for hair loss is denied.  


REMAND

Under the VCAA, VA is required to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d)) (2003).  
Such assistance includes making every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3)).  VA is also required to 
provide examinations when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  

With respect to the claim for an increased rating for chronic 
fatigue syndrome, the Board notes that the most recent 
examination is dated in June 1998.  In order to reach an 
equitable disposition of this matter, the Board is of the 
view that a more contemporaneous examination is warranted.  

The Board notes that this is an initial rating case.  As the 
veteran disagreed with the assignment of the initial zero 
percent rating for his service-connected chronic fatigue 
syndrome, consideration should be given to "staged ratings" 
since service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is remanded to RO via the AMC for the 
following:

1.  The RO should provide the veteran a VA 
examination to determine the severity of his 
service connected chronic fatigue syndrome.  
Send the claims folder to the examiner for 
review.  The examiner(s) must state whether the 
claims folder was reviewed in connection with 
their examination.  All necessary tests should 
be accomplished.  The examiner is requested to 
address the following:  

Whether the veteran's chronic fatigue syndrome 
is currently productive of debilitating 
fatigue, cognitive impairments, or a 
combination of other signs and symptoms which:  

Wax and wane but result in periods of 
incapacitation of at least one but less than 
two weeks total duration per year; or can be 
controlled by continuous medication; 

Are nearly constant and restrict routine daily 
activities by less that 25 percent of the pre-
illness level, or which wax and wane, resulting 
in periods of incapacitation of at least two 
but less than four weeks total duration per 
year; 

Are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-
illness level; or which wax and wane, resulting 
in periods of incapacitation of at least four 
but less than six weeks total duration per 
year; or 

Are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-
illness level; or which wax and wane, resulting 
in periods of incapacitation of at least six 
weeks total duration per year; or 

Are nearly constant and so severe as to 
restrict routine daily activities almost 
completely and which may occasionally preclude 
self-care.  

In offering the above opinion regarding the 
severity of the veteran's chronic fatigue 
syndrome, the examiner is to be advised, that, 
for the purpose of evaluating this disability, 
the condition will be considered incapacitating 
only while it requires bed rest and treatment 
by a physician.  

A complete rationale should be provided for all 
opinions expressed. 

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to an increased 
(compensable) rating for chronic fatigue 
syndrome, with consideration of Fenderson, 
supra.  If the claim remains denied, the 
veteran and his representative, if any, should 
be furnished an appropriate supplemental 
statement of the case and given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



